91 U.S. 252 (____)
WRIGHT
v.
TEBBITTS.
Supreme Court of United States.

*253 Mr. George W. Paschal for the plaintiff in error, and Mr. R.D. Mussey for the defendant in error.
Mr. CHIEF JUSTICE WAITE delivered the opinion of the court.
The errors assigned upon this record are, in substance, that the contract given in evidence is illegal: 
1. Because it is an assignment of a one-tenth interest in the claim of Wright, and not "freely made and executed in the presence of at least two witnesses, after the allowance of the claim, the ascertainment of the amount due, and the issuance of a warrant for the payment thereof," as required by sect. 3477, Rev. Stat.;
2. Because it is tainted with illegality and immorality, and is against public policy; and,
3. Because it is champertous, as it was a bargain to pay one-tenth of whatever might be collected.
1. As to the first objection, all that need be said is, that there is no claim of any lien upon the fund. All Wright undertakes to do is to pay "one-tenth of whatever he may realize from the Choctaw Indians, ... whenever the money comes into his hands." Tebbitts asserts no claim upon the fund: he only asks that he may be paid by Wright for his services after the money has been collected, and in accordance with the stipulations of the contract or memorandum.
2. Tebbitts has not engaged in any improper or illegal service. Wright had a claim against the Choctaw Indians, which they, by their treaty, had agreed to submit to an adjudication by commissioners to be appointed for that purpose. He employed Tebbitts to appear for him professionally before that commission, and enforce his claim. Tebbitts appeared, and presented an argument in behalf of his client. This is all he did, and all he engaged to do. It was legitimate service rendered in a legitimate employment. To deprive a claimant of the means of obtaining such professional service would be to deprive him, in many instances, of the means of asserting and *254 enforcing his claim. In this case, so far as any thing appears by the record, Wright neither contracted for nor received any thing else than legitimate and honorable professional assistance. Such an agreement we held to be valid in Trist v. Child, 21 Wall. 450; for we then said, speaking through Mr. Justice Swayne, "We entertain no doubt ... an agreement, express or implied, for purely professional services, is valid." Such services, we say, "rest on the same principle of ethics as professional services rendered in a court of justice, and are no more exceptionable." In fact, the commission acting on this claim was a quasi court. It was, in no material respect, for all the purposes of the present controversy, different from the "Court of Commissioners of Alabama Claims," or the "Southern Claims Commission," or the "Mexican Claims Commission," or "Spanish Claims Commission," which have been called together, in pursuance of treaty stipulations or otherwise, to settle and adjust disputed claims, for the purpose of their ultimate payment and satisfaction. There is nothing illegal, immoral, or against public policy, in a professional engagement to present and prosecute such claims before such tribunals.
3. In Wylie v. Coxe, 15 How. 415, we decided that an agreement to pay a reasonable percentage upon the amount of recovery was not an illegal contract. Here, after the service had been rendered, and after, as was supposed, the claim had been secured, Wright agreed to pay ten per cent of the amount eventually realized as compensation for the labor done. We see no reason to find fault with this; and the jury seem also to have adopted this rule, which the parties established for themselves, as presenting the true criterion for estimating the reasonable value of the services rendered.
The judgment is affirmed.